United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1949
Issued: April 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from an August 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On January 15, 2010 appellant, then a 51-year-old clerk stenographer, filed a traumatic
injury claim alleging that on January 4, 2010 she sustained an emotional condition in the
performance of duty. She stopped work on January 19, 2010. In a statement accompanying her
1

5 U.S.C. § 8101 et seq.

claim, appellant related that the employing establishment detailed her to a supervisory position
for more than seven years. The supervisor who actually held the position, Mitchell Oakes,
worked at another duty station. In 2009, Mr. Oakes returned and the employing establishment
took away appellant’s detail and higher salary. He again left for another workstation but she did
not return to the supervisory detail. Appellant asserted that she continued to perform the same
supervisory duties but without the extra pay. She identified her stress-related conditions as chest
pain, insomnia, headaches, depression, high blood pressure and blurred vision.2
On January 12, 2010 Paulette Gabriel, a supervisor, related that on that date appellant
refused to let her enter an office, repeatedly used profanity and threatened her with violence.
In a statement dated January 13, 2010, appellant asserted that Ms. Gabriel asked to speak
with Supervisor Vickie Schnuerer. She told Ms. Gabriel that Ms. Schnuerer was not in her
office. Ms. Gabriel tried to push open the door to the office, used profane language and insulted
appellant’s deceased mother.
On January 19, 2010 Ms. Schnuerer indicated that appellant did not perform the duties of
a clerk stenographer but instead performed complementary duties that were not at a higher level
but were designed to “keep [her] partially gainfully employed.” She also noted that appellant
was off work without leave from December 28 to 31, 2009 and refused to provide
documentation.
On January 25, 2010 OWCP determined that appellant’s claim should be adjudicated as
an occupational disease. It requested that she submit additional supporting factual and medical
evidence.
On February 8, 2010 Ms. Schnuerer related that appellant performed office assistance and
that posting job openings was consistent with the duties of a clerk/stenographer.3 She related
that appellant had not supervised employees as part of her higher detail. Due to financial
considerations all unauthorized details had ended. Ms. Schnuerer asserted that handling job bids
was not work reserved only to supervisors and that a clerk handled job postings in the plant
department. She maintained that appellant failed to follow Ms. Gabriel’s instructions and used
profanity toward Ms. Gabriel. Ms. Schnuerer believed that appellant filed her claim in response
to being asked to produce medical documentation for her unscheduled absences.
On February 10, 2010 Ms. Gabriel denied using profanity toward appellant.
By decision dated February 25, 2010, OWCP found that appellant failed to establish an
emotional condition in the performance of duty. It determined that she had not established any
compensable factors of employment.

2

Appellant also submitted medical evidence in support of her claim.

3

Ms. Schnuerer related that the position of clerk/stenographer did not exist any more in the employing
establishment but was still held by incumbents.

2

In an e-mail message dated September 11, 2009, Ms. Schnuerer related that she would
use appellant to help Mr. Oakes transition to taking over complement issues.4 In a
September 25, 2009 e-mail message, appellant informed Ms. Schnuerer and Gerry Woodard that
after Mr. Oakes returned she continued to perform supervisory duties but was no longer
receiving the proper higher pay. In an October 2, 2009 e-mail, appellant related that she believed
that she would return to her detail after Mr. Oakes left for another workstation.
On February 8, 2010 appellant filed an Equal Employment Opportunity (EEO) complaint
alleging discrimination. She related that she was assigned supervisory tasks even though she had
returned to a position as a clerk.
In a statement dated February 19, 2010, appellant asserted that the employing
establishment had wrongfully fired her twice before. She had previously filed a claim for a
stress-related condition in 1996 and had an accepted service-related claim for depression.
Appellant again related that she was assigned supervisory tasks without the proper pay and that
her pay was stopped two weeks retroactively. She maintained that she experienced a hostile
work environment and retaliation because she had previously filed EEO claims and refused to
work as a supervisor while in a clerk’s position. The employing establishment denied
appellant’s request for other details and failed to promote her. Appellant also alleged that she
had deadlines and occasionally worked overtime. She stated, “Working under the daily duress of
being consistently required through directives to perform supervisory work while paid as a clerk,
constant arguing and threatening of retaliation for not [being] willing to do supervisory work as a
clerk stenographer, are major contributing exacerbating factors of my illness.”
In an undated statement received February 26, 2010, Ted Patterson, a union president,
confirmed that appellant posted clerk positions both in her supervisory detail and when she
returned to her clerk’s position. He noted that when her detail ended she complained that she
continued to perform supervisory tasks.
In an undated statement, Lauren Moore, a retired time and attendance clerk, related that,
while detailed to a position as acting supervisor in mid-July 2009 or early August 2009, she
received a telephone call from Steve Swartz, a manager. She stated, “Mr. Swartz provided that
he wanted to have the [h]igh [l]evel authorization for [appellant], who was detailed in the
position of Supervisor, Customer Service Support, cancelled effective immediately and
additionally he wanted to have the high level authorization removed retroactively for the prior
pay week and the current pay week.” Ms. Moore cancelled the higher pay for appellant
“retroactively as per his directive.”
On March 4, 2010 appellant requested reconsideration. She noted that Mr. Swartz
retroactively removed her pay by two weeks in a “malicious act.” Appellant asserted that 1723
forms confirmed that she posted job vacancies and that the union verified that supervisory duties
included posting job vacancies. She noted that copies of her pay stubs showed her decreased
pay.
4

In an undated statement, Eugene Bart, a retired employee, related that Ms. Gabriel should not have supervisory
authority in her position. Lloyd Doucett, a union representative, related that appellant posted job openings even
when she returned to work as a clerk.

3

By letter dated April 5, 2010, Ms. Schnuerer related that a detail to a higher level could
stop at any time without notice and that Mr. Swartz’ action in canceling her detail was not
malicious. She asserted that appellant did not act as a supervisor but instead performed “tasks
that were convenient and required in the absence of the person who maintained the position.”
Ms. Schnuerer indicated that posting jobs, maintaining list of seniority and bidding procedures
were not supervisory tasks. She further stated, “At no time since I have been in this position has
[appellant] been deprived of any pay owed to her from August 2008 through December 2009.”
By decision dated June 4, 2010, OWCP denied modification of its February 25, 2010
decision. Appellant appealed to the Board. In an order dated May 12, 2011, the Board set aside
the February 25 and June 4, 2010 decisions and remanded the case for OWCP to make adequate
findings of fact and conclusions of law.5
In a decision dated August 19, 2011, OWCP denied appellant’s emotional condition
claim. It found that she had not submitted sufficient evidence to establish compensable work
factors.
On appeal, appellant argues that OWCP accepted false statements as factual and failed to
consider the medical evidence.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
5

Docket No. 10-1797 (issued May 12, 2011).

6

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

4

In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.11 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.12 The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.13 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by OWCP and the Board.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
ANALYSIS
Appellant filed a traumatic injury claim; however, as she attributed her condition to work
factors occurring over the course of more than one workday or work shift, OWCP properly

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

See Michael Ewanichak, 48 ECAB 364 (1997).

12

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

13

See James E. Norris, 52 ECAB 93 (2000).

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Id.

5

adjudicated the claim as an occupational disease.17 She alleged that she sustained an emotional
condition as a result of a number of employment incidents and conditions. OWCP denied
appellant’s emotional condition claim on the grounds that she did not establish any compensable
employment factors. The Board must, review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA.
Appellant has not alleged that she developed an emotional condition due to the
performance of her regular or specially assigned duties or out of a specific requirement imposed
by her employment. She indicated that she had deadlines and occasionally worked overtime.
Appellant did not, however, attribute her stress-related condition to deadlines, overtime or the
performance of other regular or specially assigned work duties under Cutler. Instead, she
maintained that the employing establishment erroneously took away her detail to a supervisory
position in July 2009. Appellant further contended that she continued to perform supervisory
duties without the proper pay after she was moved to a clerk’s position. She submitted evidence
that she posted job openings both in her supervisory detail and after she returned to a
clerk/stenographer position.
It is well established that administrative or personnel matters, although generally related
to employment, are primarily administrative functions of the employer rather than duties of the
employee.18 Administrative or personnel matters will be considered to be employment factors
only where the evidence discloses error or abuse on the part of the employing establishment.19
On April 5, 2010 Ms. Schnuerer asserted that higher level details could end at any time and
without notice. She maintained that appellant’s duties such as posting jobs and maintaining
seniority lists were not supervisory duties. Appellant has not submitted any evidence
establishing error by the employing establishment in ending her supervisory detail in July 2009.
She further has not corroborated her allegation that she continued to perform supervisory duties
in her position as a clerk or that posting jobs was a supervisory action. Consequently, appellant
has not established a compensable work factor.
Appellant additionally maintained that Mr. Swartz took away her higher level pay
retroactively. She submitted a statement from Ms. Moore, who asserted that Mr. Swartz related
that he wanted appellant’s high level detailed cancelled immediately and that “he wanted to have
the high level authorization removed retroactively for the prior pay week and the current pay
week.” While Ms. Schnuerer advised that appellant had received proper pay at all times from
August 2008 through December 2009, she did not directly address Ms. Moore’s assertion that
Mr. Swartz retroactively reduced her pay or explain whether appellant remained detailed to a
supervisory position prior to the date that her pay was retroactively reduced. The Board finds
that the case must be remanded for OWCP to obtain further information from the employing

17

A traumatic injury is defined as a “condition of the body caused by a specific event or incident or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
18

See K.W., 59 ECAB 271 (2007); Pamela D. Casey, 57 ECAB 260 (2005).

19

See M.D., 59 ECAB 211 (2007); Jeral R. Gray, 57 ECAB 611 (2006).

6

establishment. On remand, OWCP should request that the employer address whether appellant’s
higher level pay was removed prior to the ending of her supervisory detail.
Regarding appellant’s allegation that the employing establishment failed to promote her
and denied her details, matters involving promotions and transfers are administrative or
personnel matters of the employing establishment and, as discussed above, are covered only
when erroneous or abusive.20 Appellant has not submitted evidence to show that the employing
establishment committed error or abuse with respect to these matters.
Appellant further maintained that Ms. Gabriel verbally abused her on January 12, 2010.
She related that Ms. Gabriel insulted her deceased mother and used profanity. Verbal
altercations and difficult relationships with supervisors, when sufficiently detailed by the
claimant and supported by the evidence of record, may constitute factors of employment.21 In a
statement dated February 10, 2010, Ms. Gabriel denied using profanity or insulting language.
She indicated that appellant used vulgar language towards her and threatened her with violence.
As appellant has not submitted any evidence corroborating her allegation of verbal abuse by
Ms. Gabriel, she has not established a compensable work factor.
Appellant alleged that the employing establishment created a hostile work environment
and retaliated against her for filing EEO claims. If disputes and incidents alleged as constituting
harassment and discrimination by supervisors and coworkers are established as occurring and
arising from the employee’s performance of her regular duties, these could constitute
employment factors.22 The evidence, however, must establish that the incidents of harassment or
discrimination occurred as alleged to give rise to a compensable disability under FECA.23
Appellant did not submit any factual evidence in support of her allegations and thus has not
established a compensable work factor.
As previously discussed, the Board finds that the case should be remanded for OWCP to
determine whether the employing establishment retroactively removed appellant’s higher level
pay prior to removing her from her higher level detail. After such further development as
deemed necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

20

See Hasty P. Forman, 54 ECAB 427 (2003); Ernest J. Malagrida, 51 ECAB 287 (2000).

21

Marguerite Toland, 52 ECAB 294 (2001).

22

Janice I. Moore, 53 ECAB 777 (2002).

23

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

